PER CURIAM.
We have carefully read the record and briefs. It is well settled that normally an appellate court must confine itself to a review of only those questions which were before the trial court and upon which a ruling adverse to the appealing party was made. (State v. Barber, Sup.Ct.Fla.1974, 301 So.2d 7) Appellant’s counsel, the public defender, has filed a brief in accordance with Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). We have accordingly searched the record to discover any fundamental error and find none. (Please see 28 C.J.S.Supp. Drugs and Narcotics § 208, p. 307, and United States v. Graham, 5th Cir. 1972, 464 F.2d 1073, cert. den. 409 U.S. 987, 93 S.Ct. 341, 34 L.Ed.2d 252 (1973)).
Affirmed.
BOYER, C. J., and RAWLS and Mc-CORD, JJ., concur.